Citation Nr: 0115406	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  97-13 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of 
fracture of the left (minor) clavicle, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for injury of the 
mandible, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appeal originally included the issue 
of entitlement to an increased (compensable) evaluation for 
left elbow laceration; however, the veteran withdrew his 
appeal concerning this issue at the July 1999 personal 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain and stiffness with objective 
evidence of limitation of motion, crepitus, swelling and 
degenerative changes productive of functional impairment 
comparable to no more than leg flexion limited to 30 degrees 
or leg extension limited to 15 degrees.  

3.  The veteran's service-connected left knee disability is 
manifested by complaints of pain and stiffness with objective 
evidence of limitation of motion and crepitus productive of 
functional impairment comparable to no more than leg flexion 
limited to 30 degrees or leg extension limited to 15 degrees.  

4.  The veteran's service-connected left shoulder disability 
is manifested by complaints of pain with full range of 
motion.  

5.  The veteran's service-connected mandible injury is 
productive of an inter-incisal range of motion of 1 3/4 inches 
(45mm).  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
right knee injury are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 
(2000).  

2.  The criteria for a 20 percent rating for residuals of a 
left knee injury are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 
(2000).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left clavicle are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201, 5203 (2000).  

4.  The criteria for a rating in excess of 10 percent for 
injury to the mandible are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.150, 
Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
information and evidence necessary to substantiate his 
claims.  In this regard, the Board recognizes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the medical evidence necessary for increased ratings 
for the disabilities at issue.  VA and private outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support his claims.  Therefore, the Board finds that all 
facts that are relevant to these issues have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist.  

Because the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).

Factual Background

In a May 1972 rating decision, the RO granted service 
connection for injury of the right knee with synovitis, 
injury of the left knee with synovitis, and residuals of a 
left clavicle fracture with deformity; each disability was 
evaluated as 10 percent disabling.  In a January 1978 rating 
decision, the RO granted service connection for injury of the 
mandible, evaluated as noncompensably disabling.  In 
September 1985, the rating was increased to 10 percent.  

The veteran's current reopened claim for an increased rating 
for his service-connected disabilities was received on 
September 23, 1996.  As such, the rating period for 
consideration on this appeal is from September 23, 1995, one 
year prior to the date of receipt of the increased rating 
claim, through the present  See 38 C.F.R. § 3.400(o)(2).

Private hospital records show that in May 1996 the veteran 
was admitted for multiple trauma after being involved in a 
motorcycle accident.  As a result of his injuries, he 
underwent a traumatic below-the-knee amputation of the left 
distal leg and foot.  

VA outpatient treatment records show that on examination in 
July 1996 range of motion of the veteran's right lower 
extremity was within normal limits except for minus 4 degrees 
of extension with crepitus and occasional hip pain with 
movement.  Testing of the left lower extremity revealed 
active range of motion of flexion to 59 degrees and passive 
range of motion of flexion to 65 degrees.  Strength was 5/5 
in the right lower extremity and 4/5 in the left knee 
secondary to pain with resistance.  On evaluation in August 
1996, active range of motion of the left knee was from 4 to 
104 degrees.  Strength of the left knee was 5/5.  Later that 
month, it was noted that the left below-the-knee amputation 
stump was well healed and without problems although he was 
still ambulating with crutches.  

In an October 1996 statement, Dr. D. D. reported treating the 
veteran for severe fracture of his left lower leg following a 
May 1996 motorcycle accident.  The physician indicated that 
secondary to this injury the veteran underwent a left 
below-the-knee amputation and was currently using a below-
the-knee prosthetic device.  It was noted that because of the 
stress in attempting to use this prosthesis, the veteran had 
developed a fair amount of pain in the left knee as well as 
some pain in the right knee and right hip.  

VA outpatient treatment records show that on evaluations in 
October and December 1996 active range of motion of the left 
knee was from 3 to 93 degrees and from 3 to 105 degrees, 
respectively.  Left knee strength was 5/5 on both occasions.

On VA examination in March 1997, the veteran reported that 
the prosthesis put additional strain on the left knee and 
that he took medication for pain as needed.  Physical 
examination revealed that the veteran was considerably 
overweight.  He walked with the aid of 2 Canadian crutches.  
The examiner characterized the veteran's gait as fairly good, 
considering his problems.  It was observed that he did not 
walk in a slow manner.  He did favor the left lower extremity 
somewhat.  He was wearing a temporary below-the-knee 
prosthesis which he partially removed.  The left knee flexed 
from 0 to 120 degrees with considerable increased crepitus 
noted on passive flexion and extension.  The knee, itself, 
was stable however.  On the right side there was some 
swelling noted in the suprapatellar area.  The knee flexed 
from 0 to 120 degrees with increased crepitus noted on 
passive flexion and extension.  The examiner noted that it 
was not possible to give an accurate evaluation of atrophy 
because of the bilateral nature of the condition.  The right 
thigh measured approximately 2 inches greater than the left.  
X-rays of the knees revealed no abnormality of the right 
knee.  Osteopenia of the left knee was noted.  The diagnoses 
were below-the-knee amputation, left leg, and residuals of 
trauma of the right and left knees.  

On VA dental examination in March 1997, objective findings 
included several missing teeth.  The veteran had a maximal 
inter incisor distance of 1 3/4 inches or approximately 45 mm, 
which the examiner indicated was normal.  There did not seem 
to be any marked deviation from the midline upon opening.  
The veteran did have some clicking and popping in his right 
temporomandibular joint and upon palpation, some crepitus was 
detected in both the right and left temporomandibular joints.  
The veteran showed marked heavy wear facets on all of his 
lower anterior teeth, which indicated he had a bruxing or 
grinding habit.  The examiner opined that the veteran's 
disability's affect on his everyday activities seemed to be 
minimal.  While the veteran did have some awareness of the 
crepitus and clicking in his joints, it did not seem to 
affect his function or ability to eat.  He was mainly limited 
by missing teeth, which he said he was now having replaced.  
The examiner opined that any ancillary problems as a result 
of his dental condition could be related more to his bruxing 
or grinding habit.  His oral soft tissues appeared within 
normal limits, and his remaining teeth had good bone support.

A private radiographic report of the veteran's right knee in 
January 1998 revealed some degenerative findings involving 
the patella.  

In July 1999, the veteran testified that he could not use the 
prosthesis because it broke down the skin.  He reported that 
he got pain in the knee every now and then that felt like an 
ice pick.  He took Vicodin for pain every 1 to 6 hours.  He 
felt that his right knee was overloaded because of the left 
leg amputation.  He reported pain and grinding in the right 
knee.  The veteran also reported that he got sharp pains in 
his left shoulder.  Regarding his dental condition, the 
veteran indicated that his jaw locked and popped sometimes 
and that he had to be careful eating hard food.  He said that 
sometimes it interfered with his eating and was sometimes 
painful.  See July 1999 hearing transcript.  

On VA examination in August 1999, the veteran reported that 
he had pain every day, especially in his bilateral knees and 
that on a good day his pain was 5/10 on a 1 to 10 scale with 
10 being most severe and on a bad day his pain was a 10/10.  
He related that his knee occasionally swelled with these 
flare ups, however there was no increased heat or redness.  
He related that he did have an occasional locking of his 
right temporomandibular joint.  He took 1 tablet of Vicodin 
every 4-6 hours as needed.  He indicated that the flare ups 
when his pain got bad occurred approximately every three days 
and lasted about 24 hours at a time.  The precipitating 
factors for flare ups included changes in the weather and 
humidity and prolonged periods of standing.  The alleviating 
factors included rest and lying down for prolonged periods.  
The veteran reported that his bilateral knee discomfort got 
considerably worse after the amputation and fitting with a 
prosthesis.  Currently, he was able to walk two city blocks 
when his pain was under decent control, however, when he had 
flare ups of his pain he was able to ambulate only household 
distances, back and forth to the kitchen and bathroom.  He 
currently used bilateral forearm crutches for ambulation 
assistance in addition to his left below-the-knee amputation 
prosthesis.  Recreationally, the veteran said that he 
currently was unable to run or participate in sports, which 
he previously enjoyed.  He was further unable to go out to a 
restaurant or a movie without considerable discomfort.  The 
examiner noted that the veteran was right-handed.  

Physical examination revealed that the veteran ambulated with 
bilateral formed crutches with some obvious amount of 
discomfort especially in his left lower extremity.  He was 
noted to have a limitation to 165 degrees of knee extension 
on the left and only 110 degrees of flexion, also on the 
left.  Range of motion of the right knee was 140 degrees of 
flexion and 180 degrees of extension.  Range of motion of the 
left shoulder was 180 degrees of flexion, 180 degrees of 
abduction, and 90 degrees of external and internal rotation.  
There was no evidence of joint effusion, erythema or warmth 
at any location.  There was 2+ patella crepitus, bilaterally.  
With regard to the left shoulder, at the left clavicle, it 
had a grossly palpable misalignment of the two fractured 
ends.  The fracture site was approximately 8 cm lateral to 
the left sternoclavicular joint.  There was a 2 cm grossly 
visible and palpable step off with callous formation.  There 
was no mobility or angulation at this fractured site.  It was 
mildly tender to palpation.  With regard to the right 
temporomandibular joint, there was grossly palpable crepitus, 
as well as audible crepitus with opening and closing of the 
left temporomandibular joint.  The veteran related that this 
crepitus was painful as well.  There was no gross effusion, 
erythema or warmth about the joint.  X-rays of the knees 
revealed no evidence of osteoarthritic changes.  The examiner 
indicated that while there was limitation of range of motion 
of the jaw with temporomandibular discomfort and crepitus 
grossly obvious it was not particularly functionally limiting 
to the veteran.  The examiner also indicated that although 
the veteran had clinical evidence of post traumatic 
arthritis, there was no radiographic confirmation.  

In a December 1999 statement, Dr. D. D. reported that X-rays 
taken of the veteran's knees earlier that month revealed some 
degenerative changes.  He also reported that the veteran 
continued to have fairly severe pain in the knee with 
numerous exacerbations of the pain secondary to any 
significant activity.  Associated clinical reports dated from 
May 1996 to May 1999 noted complaints of pain and crepitus of 
the left knee and an impression of patellofemoral syndrome of 
both knees.  A May 1997 notation indicated X-rays of the 
right knee showed mild degenerative changes, including 
osteophyte formation.  A clinical notation dated in September 
1997 indicated X-rays of both knees showed advanced 
degenerative arthritis.

In a February 2000 statement, Dr. J. M. indicated that he 
evaluated the veteran in December 1999 for worsening pain in 
his knees, his primary complaint being severe pain in the 
anterior part of his knees.  The physician stated that his 
evaluation was consistent with degenerative arthritis of both 
knees.  

In a March 2001 statement, Dr. D. D. estimated that the 
veteran lacked between 10 to 20 degrees of knee extension on 
both sides, which was maybe a little more pronounced on the 
left versus the right.  He had significant ongoing pain, 
bilaterally.  

Also of record are notarized statements from A. O., S. M., 
and F. O. wherein they attest to personally seeing the 
veteran being unable to stand erect from a sitting position 
because of his instability and/or pain in both knees.  

In March 2001, the veteran testified that his jaw 
occasionally locks when eating and that it "catches and 
kicks out".  He stated that he has had to restrict in his 
diet and is forced to cut apples up before eating them.  He 
also has occasional headaches.  Regarding his left shoulder, 
the veteran indicated that he had morning stiffness and pain 
all the time, measured as 6 out of 10.  He also indicated 
that he notices movement in his left knee and that the knee 
occasionally buckles or gives way.  He stated that the right 
was worse than the left with buckling and grinding in the 
joint.  There was also swelling and morning stiffness in both 
knees.  He indicated that he used crutches a lot and used a 
wheelchair when he went to the shopping mall.  See March 2001 
hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

I.  Right and Left Knees

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination, 
i.e. functional impairment.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).

The veteran's right and left knee disabilities are each 
currently rated as 10 percent disabling under Diagnostic 
Codes 5020 and 5003.  Diagnostic Code 5020 applies to 
synovitis, and provides that such is evaluated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5003.  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5256, ankylosis of the knee, in a 
favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 10 percent evaluation is assigned for slight impairment of 
a knee, a 20 percent evaluation is assigned for moderate 
impairment of a knee and a 30 percent evaluation is assigned 
for severe impairment of a knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for the evaluation of 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  A 20 percent 
rating evaluation is provided for this disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 10 percent evaluation is warranted for flexion limited 
to 45 degrees; flexion limited to 30 degrees warrants a 20 
percent evaluation; and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 10 percent evaluation is warranted for extension 
limited to 10 degrees; extension limited to 15 degrees 
warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

A review of the clinical evidence of record shows that on VA 
examination in July 1996 range of motion of the veteran's 
right lower extremity was within normal limits while flexion 
of the left knee was to 59 and 65 degrees, actively and 
passively, respectively.  In October 1996, range of motion of 
the left knee was from 3 to 93 degrees.  On examination in 
March 1997, the veteran flexed both knees from 0 to 120 
degrees with some swelling noted in the suprapatellar area on 
the right side.  On examination in August 1999, he was 
limited to 165 degrees of extension and 110 degrees of 
flexion in the left knee.  Range of motion of the right knee 
was 140 degrees of flexion and 180 degrees of extension.  
There was no evidence of joint effusion, erythema or warmth 
in either knee.  

As the veteran's knees have no locking, no significant 
effusion, and no significant limitation of extension or 
flexion, a 20 percent disability evaluation is not warranted 
under Diagnostic Codes 5258, 5260, or 5261.  

Significantly, however, notwithstanding the foregoing 
discussion, 38 C.F.R. §§ 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
his disability.  Indeed, in interpreting these regulations 
the United States Court of Appeals for Veterans Claims in 
DeLuca v. Brown, 8 Vet.App. 202 (1995), held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  In accordance therewith, the 
veteran's reports of swelling, pain, stiffness and aching in 
his knees with a resulting limitation of motion have been 
considered, and after also considering the doctrine of 
reasonable doubt, the Board concludes that the veteran's 
right and left knee disabilities each warrant a 20 percent 
evaluation under Diagnostic Codes 5260 and 5261.  In this 
regard, the clinical evidence shows that the veteran's right 
and left knee disabilities are productive of recurrent 
complaints of pain on prolonged use, without instability, 
necessitating the use of crutches.  While it is unclear as to 
whether there has been definitive radiographic confirmation, 
both VA and private physicians have reported that the 
clinical evidence is consistent with degenerative arthritis 
of both knees.  Accordingly, after considering the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that each 
right and left knee disability approximates a 20 percent 
evaluation for functional impairment of the knee comparable 
to leg flexion limited to 30 degrees and/or leg extension 
limited to 15 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5260 or 5261.  38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257.  

With respect to the veteran's entitlement to ratings in 
excess of 20 percent the Board finds that the evaluations 
assigned in this decision adequately reflect the clinically 
established degree of pain, discomfort, and functional loss 
experienced by the veteran.  In this regard, the demonstrated 
limitation of motion of each knee joint is not sufficient to 
warrant a higher rating pursuant to Diagnostic Codes 5260, 
5261, or 5256, even with consideration of pain on use.  There 
has been no clinical demonstration of knee instability so as 
to warrant a higher or separate evaluation under Diagnostic 
Code 5257.  See, VAOPGCPREC 23-97 (July 1, 1997). 

II.  Left Shoulder

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
medical examination conducted in August 1999 reflects that 
the veteran is right-handed.  Thus, the rating for the left 
shoulder is to be made on the basis of that upper extremity 
being the minor extremity.

The veteran is currently rated as 10 percent disabling under 
Diagnostic Code 5203, where malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
the function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Under Diagnostic Code 5201, for limitation of motion of the 
arm, a 20 percent evaluation is warranted when limitation of 
motion of the minor arm is at shoulder level or midway 
between the side and shoulder level.  A 30 percent evaluation 
is assigned for limitation of motion of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  When these requirements are not shown, a zero percent 
rating is assigned.  38 C.F.R. § 4.31.  Normal range of 
motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

In the present case, VA examination in August 1999 showed 
that while the veteran had a grossly palpable misalignment of 
the left shoulder, there was full range of motion of the 
shoulder joint.  There was mild tenderness to palpation, but 
no evidence of joint effusion, erythema or warmth.  As the 
medical evidence shows left arm motion to a level much 
greater than the limitation of arm motion required for a 
compensable rating under Diagnostic Code 5201 where the minor 
extremity is involved, a compensable evaluation is not 
warranted for the veteran's left shoulder based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  

In addition, even after reviewing the current complaints of 
pain and clinical findings made on VA examination in August 
1999, the Board concludes that the left shoulder disability 
is most appropriately evaluated at 10 percent under 
Diagnostic Code 5203 based on impairment of the clavicle.  
The Board notes, however, that the objective clinical 
evidence does not demonstrate that the veteran's left 
shoulder disability is of such severity as to warrant an 
evaluation in excess of the presently assigned 10 percent 
under this code.  There has been no showing of nonunion with 
loose movement or dislocation of the left shoulder.  
Likewise, in the absence of evidence of ankylosis (Diagnostic 
Code 5200) or impairment of the humerus (Diagnostic Code 
5202), there is no basis for assignment of more than a 10 
percent evaluation under any other potentially applicable 
diagnostic code providing for a higher evaluation.

In reaching this determination, the Board has considered the 
nature of the original disability as well as any functional 
impairment which can be attributed to pain and weakness.  See 
DeLuca.  However, for the reasons previously stated, the 
Board finds that the veteran's disability simply does not 
reflect impairment to a degree warranting a higher 
evaluation.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

III.  Mandible

The veteran is service-connected for residuals of a mandible 
injury, which is rated on the basis of limitation of motion 
of temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under this provision, a 10 percent 
rating is warranted where the range of lateral excursion is 0 
to 4 millimeters (mm), or where the inter-incisal range of 
motion is 31 to 40 mm.  A 20 percent rating is warranted when 
the inter-incisal range of motion is 21 to 30 mm, and a 30 
percent rating is warranted when the inter-incisal range of 
motion is 11 to 20 mm.  A 40 percent rating is warranted when 
the inter-incisal range of motion is 0 to 10 mm.  38 C.F.R. § 
4.150, Diagnostic Code 9905.

On the March 1997 VA examination, the veteran had an inter-
incisal range of motion of 1 3/4 inches or 45 mm, which the 
examiner indicated was normal.  He also had some clicking, 
popping and crepitus detected in the temporomandibular joint 
but the examiner noted that the disability's effect on the 
veteran's everyday activities seemed to be minimal.  It did 
not affect his ability to function or eat.  The examiner who 
conducted the August 1999 VA examination also noted that 
despite limitation of range of motion of the jaw with 
temporomandibular discomfort and crepitus the dental 
condition was not particularly functionally limiting to the 
veteran.  Hence, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, and the veteran's subjective complaints of pain, an 
evaluation in excess of 10 percent for residuals of a 
mandible injury under Diagnostic Code 9905 is not warranted.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  

The Board has also considered an evaluation under DC 9904, 
relative to malunion of the mandible.  Under this code, a 20 
percent evaluation is warranted for a severe displacement.  A 
rating under this code is dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  In this case, there are no clinical 
findings of record that would support an evaluation of 20 
percent under this code.  Therefore, the Board concludes that 
there is no medical or factual basis upon which to conclude 
that an evaluation in excess of 10 percent is warranted for 
residuals of a broken jaw under Diagnostic Code 9904.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 
9904.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



ORDER

Entitlement to a 20 percent rating for residuals of a right 
knee injury is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to a 20 percent rating for residuals of a left 
knee injury is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an increased rating for residuals of fracture 
of the left (minor) clavicle is denied.  

Entitlement to an increased rating for injury to the mandible 
is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

